Citation Nr: 0612530	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  94-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for neurodermatitis of 
the left leg with history of involvement of the neck, 
forearms, trunk, thighs, and chest wall rated 10 percent 
disabling prior to March 8, 2004 and 30 percent disabling 
from March 8, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 and later rating 
decisions by the Department of Veterans Affairs (VA) New 
York, New York Regional Office (RO), which denied the veteran 
entitlement to an increased evaluation, in excess of 10 
percent, for his service-connected neurodermatitis.   A 
subsequent RO rating decision, dated in September 2005, 
increased the disability evaluation of the veteran's skin 
disorder from 10 percent to 30 percent disabling, effective 
from March 8, 2004.

This case was previously before the Board and, in September 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.

FINDINGS OF FACT

1. Prior to March 8, 2004, the veteran's service-connected 
skin disorder was manifested by complaints of intermittent 
itching without exudation, extensive lesions, or marked 
disfigurement; nor was it shown that the veteran's service-
connected skin disorder extended to 20 to 40 percent of his 
entire body or 20 to 40 percent of exposed areas affected or 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more (but not constantly) during the past 12-month period

2.  Effective from March 8, 2004, the veteran's service-
connected skin disorder is primarily manifested by an 
erythematous papular rash comprising about 40 percent of his 
total body area and complaints of itching, without being 
exceptionally repugnant and without evidence of systemic or 
nervous manifestations, or evidence of constant or near-
constant systemic therapy or other immunosuppressive drugs 
during the past 12-month period, or evidence that more than 
40 percent of exposed areas are affected, or evidence of more 
than 40 percent of the entire body is affected.

CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation in 
excess of 10 percent for neurodermatitis of the left leg with 
history of involvement of the neck, forearms, trunk, thighs, 
and chest wall, prior to March 8, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Codes 7899-7803, 7899-7806 (2002) and 
Diagnostic Codes 7899-7803, 7899-7806 (2005). 

2.  The schedular criteria for an increased evaluation in 
excess of 30 percent for neurodermatitis of the left leg with 
history of involvement of the neck, forearms, trunk, thighs, 
and chest wall, effective from March 8, 2004 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Codes 7899-7803, 7899-7806 
(2002) and Diagnostic Codes 7899-7803, 7899-7806 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

This appeal originally stems from a rating action that 
occurred in February 1992, many years prior to the enactment 
of VCAA.  Thereafter, the veteran was informed of the 
provisions of VCAA in a notice letter dated in February 2004.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claim 
preceded the enactment of VCAA, thereby precluding the 
possibility of providing such notice in this time frame. 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim, including the 
issue if an earlier effective date.  Since the claim of an 
increased rating is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran by adjudicating this claim.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

Service connection for left leg neurodermatitis, rated 
noncompensably disabling was established by an RO rating 
action dated in April 1971 based on the veteran's report of a 
leech bite on the left leg in service and findings on his 
initial post service VA examination in February 1971.  A 
subsequent RO rating action dated in October 1971 increased 
the disability evaluation for the veteran's service-connected 
neurodermatitis from noncompensable to 10 percent under 
38 C.F.R. § 4.118, Diagnostic Code 7899-7803 of VA's Schedule 
for Rating Disabilities, effective from June 1971.

On a VA examination in April 1992, objective reexamination 
revealed linear hyperpigmented plaques on the lateral aspect 
of each flank and upper thigh.  The plaques were confined to 
the waist band of the veteran's underwear, which may contact 
his skin.  There were no specific findings relative to the 
veteran's neurodermatitis.

On VA skin examination in July 1993, objective findings were 
limited to a small lesion about 4 by 2 cm., which looked like 
a keloid over the right waist laterally.  There was no 
evidence of inflammation or irritability of the skin.

The veteran's private physician, Dr. R. H., in a statement 
dated in December 1993 noted that the veteran has been under 
his care for treatment of chronic eczema of his left flank 
since 1990.  He noted further that this area is 
intermittently pruritic and painful.

When examined by VA in January 1998, it was noted that the 
veteran was being treated with Cyclocort cream by a private 
dermatologist for an eczematoid rash.  Physical examination 
was negative for ulceration, exfoliation or crusting.  There 
were no associated systemic or nervous manifestations.   
Photographs were obtained showing a rash at a section of the 
veteran's waist line.  There were no findings referable to 
neurodermatitis.

On a VA examination on March 8, 2004, it was noted that the 
veteran has a past medical history of a papular erythematous 
rash that affects his trunk, neck, arms, and legs that is 
treated with Cyclocort cream.  The veteran reported that the 
rash comes and goes and that over the last 12 months he has 
had to use Cyclocort cream to treat this rash for about 12 
weeks.  The veteran stated that when the rash occurs, it 
mostly itches.  There examiner noted that there were no 
systemic symptoms, no fever or weight loss.  The examiner 
noted on physical examination that the veteran had an 
erythematous, papular rash on his left arm, trunk, back, and 
flank comprising about 40 percent of his total body area with 
no exposed areas.  There was no ulceration, exfoliation, or 
crusting.  Diagnostic testing was performed.  A dermagraphic 
examination was positive for physical urticaria.  The 
examiner concluded after reviewing the veteran's claims file, 
that it is as likely as not, that the veteran's physical 
urticaria is the same skin lesion he had while in the 
service.  Color photographs were obtained.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
skin disorder at issue here.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which service-connected disabilities 
adversely affect the veteran's ability to function under the 
ordinary conditions of daily life, and the assigned ratings 
are based, as far as practicable, upon the average impairment 
of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.

Separate diagnostic codes identify the various disabilities. 
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2005).

The veteran's dermatitis is rated by the RO, under Diagnostic 
Code 7899-7803, as 10 percent disabling prior to March 8, 
2004 and as 30 percent disabling, under Diagnostic Code 7899-
7806, from March 8, 2004.  In the assignment of diagnostic 
code numbers, hyphenated diagnostic codes may be used.  
Injuries would generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added proceeded by a hyphen.  38 C.F.R. § 4.27 
(2005).  

The Board further notes that the regulations governing skin 
disorders changed during the course of this appeal.  The 
effective date of the revisions is August 30, 2002.  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made. If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.  A review of the record demonstrates 
that the RO considered the old and new criteria. Therefore, 
the veteran was made aware of the change. Bernard v. Brown, 4 
Vet. App. 384 (1993).

As extant prior to August 30, 2002, Diagnostic Code 7803 
provides 

780
3
Scars, superficial, poorly nourished, with repeated 
ulceration
10
38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 30, 
2002)

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (2005)

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002)

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2005)


Statements from the veteran are to the effect that he has a 
diffuse skin problem, manifested by constant itching, that 
warrants the assignment of a higher evaluation for his skin 
condition.  While the objective medical evidence corroborates 
his statements to the extent that he has diffuse skin 
problems it does not corroborate his contention that those 
manifestations support the assignment of a rating in excess 
of the 10 percent assigned prior to March 8, 2004 or a rating 
in excess of the 30 percent rating currently assigned.

Here, the first aspect of the claim to be determined is 
whether a rating in excess of 10 percent is warranted for the 
service-connected skin disorder prior to March 8, 2004.

At the outset we note that the 10 percent disability 
evaluation assigned prior to March 8, 2004 to the veteran 
service-connected skin condition is the highest evaluation 
possible under Diagnostic Code 7803.  Thus, no further 
discussion of this code is required.

For the veteran to warrant an evaluation in excess of 10 
percent under the criteria for Diagnostic Code 7806 in effect 
prior to August 30, 2002, the skin disorder would have to be 
manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement.  

The Board has considered the veteran's complaints of itching, 
tenderness, and pain.  Significantly, however, the pertinent 
medical evidence prior to March 8, 2004 shows that the 
veteran skin disorder was confined primarily to his waist 
area and to be intermittently pruritic and painful.  It does 
not support a finding that the veteran's service-connected 
skin disorder has resulted in exudation, constant itching, 
extensive lesions, or marked disfigurement. As such, an 
increased rating pursuant to the relevant criteria effective 
prior to August 30, 2002, is not warranted. See, 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).

Further, the medical evidence subsequent to August 30, 2002, 
but prior to March 8, 2004 does not reflect that the 
veteran's service-connected skin disorder extends to 20 to 40 
percent of his entire body or 20 to 40 percent of exposed 
areas affected and does not require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more (but not constantly) during the 
past 12-month period.  Consequently, an increased rating 
pursuant to the relevant criteria effective from August 30, 
2002, to March 8, 2004 is not warranted. See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).

The next aspect of the claim to be determined is whether a 
rating in excess of 30 percent under Diagnostic Code 7806 is 
warranted since March 8, 2004.

With regard to the old rating criteria, the evidence shows 
that the veteran's skin disorder involves various areas of 
his body.  However, there is no evidence of systemic or 
nervous manifestations.  The March 2004 VA total body surface 
examination showed that the veteran's lesions were confined 
to the left arm, trunk, back and flank.  There was no 
scarring or disfigurement.  There were no systemic 
manifestations.  The Board finds that the manifestations of 
the skin disorder are not exceptionally repugnant.

Accordingly, the criteria for a 50 percent rating under the 
old rating criteria have not been met.  

The new rating criteria effective on August 30, 2002 permits 
a 60 percent evaluation when more than 40 percent of exposed 
areas are affected, or evidence of more than 40 percent of 
the entire body is affected, or constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  In this regard the 
evidence does not show that the veteran received constant 
systemic therapy during the past 12-month period.  

The March 2004 examination showed that the skin disorder was 
confined to the left arm, trunk, back and flank and comprised 
approximately 40 percent of his body area.  While the veteran 
requires Cyclocort cream for eruptions of his skin condition, 
he reported using this medication for about 12 weeks during 
the last 12 months.  A constant or near constant need for 
this medication during the past 12 month period was not 
reported.  

As these findings do not demonstrate involvement of more than 
40 percent of exposed areas or 40 percent of the entire body 
or constant or near constant use of corticosteroids to treat 
the condition, the criteria for a 60 percent rating under the 
revised rating criteria have not been met. 

As such, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for the skin disorder since March 8, 2004. As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

Increased evaluations for neurodermatitis of the left leg 
with history of involvement of the neck, forearms, trunk, 
thighs, and chest wall rated 10 percent disabling prior to 
March 8, 2004 and 30 percent disabling from March 8, 2004 are 
denied.



____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


